Citation Nr: 1201097	
Decision Date: 01/11/12    Archive Date: 01/20/12	

DOCKET NO.  98-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU) prior to March 7, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had essentially continuous active service from January 1961 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Columbia, South Carolina, which, in pertinent part, denied the Veteran a TDIU.  A review of the claims file reflects the case has been remanded for further development several times in the past, most recently in March 2009.  

As will be set out in detail below, as of March 7, 2008, a 100 percent schedular rating has been assigned for various newly service connected disabilities.  As such, a TDIU claim is moot as of that date.  As the issue was in pending status before that date, the issue has been recharacterized as set forth on the title page.

The most recent rating decision of record is dated in July 2011.  At that time, service connection for Marie-Charcot-Tooth disease was denied.  The rating decision reflected a 100 percent rating for prostate cancer as of February 2009; reduction of the rating for squamous cell carcinoma from 100 percent to 30 percent, effective May 1, 2009; reduction of a 100 percent schedular rating for lung cancer to 30 percent, effective December 16, 2009; residuals of a fracture of the left femur, rated as 10 percent disabling; right ankle neuroma as a residual of nerve biopsy, rated as 10 percent disabling from November 1991; residuals of spontaneous pneumothorax, rated as noncompensably disabling from January 1972; surgical scars of the left tibia area, rated as noncompensably disabling from January 1972; residuals of a fracture of the mandible (lower jaw), rated as noncompensably disabling from January 1972; and removal of upper anterior teeth, rated as noncompensably disabling from August 2007.  It was noted that, with consideration of the bilateral factor, a combined 20 percent rating had been in effect from or since November 15, 1991.  The combined evaluation was increased to 100 percent from March 7, 2008.  The Veteran was also determined to be entitled to special monthly compensation on account of squamous cell carcinoma, rated 100 percent disabling and additional service-connected disability of prostate cancer, independently ratable at 60 percent or more from April 7, 2009, to May 1, 2009.  He was also entitled to special monthly compensation on account of lung cancer rated as 100 percent disabling and additional service connected disabilities, independently ratable at 60 percent or more from August 4, 2009, to December 16, 2009.  He was also determined to be entitled to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of prostate cancer, rated 100 percent disabling, and his additional service-connected disabilities listed above, independently ratable at 60 percent or more from December 16, 2009.  

In view of the foregoing, the issue for consideration at this time is whether he is entitled to a TDIU prior to March 7, 2008, since the aforementioned July 2011 rating decision shows the assignment of a combined disability evaluation of 100 percent for his service-connected disabilities as of that date.  A current TDIU claim, is then moot.  The issue has been so recharacterized on the title page.

The Board notes that in his November 2011 informal hearing presentation, the Veteran's accredited representative indicated that the Veteran's disabilities include coronary artery disease.  The representative referred to a recent regulation change adding that disability to the Agent Orange presumptive illness list.  The representative asks that the question of service connection for heart disease on a presumptive basis be referred to the RO for development and adjudication.  Accordingly, this matter is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Service connection is currently in effect for:  Prostate cancer, rated as 100 percent disabling; squamous cell carcinoma, rated as 30 percent disabling; lung cancer, rated as 30 percent disabling; residuals of a fracture of the left femur, rated as 10 percent disabling; right ankle neuroma as a residual of nerve biopsies, rated as 10 percent disabling; residuals of spontaneous pneumothorax, rated as noncompensably disabling; surgical scars of the left tibia area, rated as noncompensably disabling; residuals of a fracture of the mandible, rated as noncompensably disabling; and removal of upper anterior teeth, rated as noncompensably disabling.  A combined disability of 100 percent has been in effect since March 7, 2008.  The Veteran is also entitled to special monthly compensation because of the severity of his service-connected disabilities.  

2.  Prior to March 7, 2008, service connection was in effect for the residuals of a fracture of the left femur, rated 10 percent disabling; a right ankle neuroma, residuals of a needle biopsy, rated 10 percent disabling; and, residuals of a spontaneous pneumothorax, residual surgical scarring of the left hip, residuals of a fracture of the mandible, and upper anterior teeth removal secondary to trauma, all rated noncompensably disabling.  A combined 20 percent rating was in effect.

3.  The Veteran has not worked for a number of years.  

4.  The Veteran completed high school and has one year of college education.  He has had training in the field of automotive repairs.  

5.  Nonservice-connected disabilities include Marie-Charcot-Tooth disease.  

6.  The Veteran's service-connected disabilities alone do not preclude him from securing or following substantially gainful employment prior to March 7, 2008.  


CONCLUSION OF LAW

The criteria for a TDIU prior to March 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The notice requirements apply to all elements of a service connection claim.  These elements are:  (1) Veterans status; (2) existence of a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran by various letters of record, including one dated in January 2007.  He was told what information and evidence was needed to substantiate his claim for a TDIU, what information and evidence was to be submitted by him, and what information and evidence would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Neither the Veteran nor his representative has referred to any outstanding records that have not been obtained.  The Veteran himself stated in an undated communication that all of his medical records were at the Dorn VA Medical Center in Columbia, South Carolina.  He has been represented throughout the course of the appeal by an accredited service organization with years of experience representing individuals before the Board.  Additionally, the Board itself has remanded the case on several occasions for the purpose of developing more information with regard to the issue at hand.  In view of the foregoing, the Board finds that VA has complied with the notification and assistance requirements of the VCAA and no further development is required at this time.

Pertinent Law and Regulations

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining some type of gainful employment consistent with his education and occupational experience because of the severity of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that he or she is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The essential inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hattlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to education, specialized training, and previous work experience, but not to an individual's age or to impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Factual Background and Analysis

Considering the pertinent evidence of record, the Board finds that the criteria for a TDIU are not met for the time frame prior to March 7, 2008.  The Board notes that at the time of the grant of service connection for right ankle neuroma by rating decision in October 2005, there was only a combined 20 percent disability rating in effect for the Veteran's service-connected disabilities.  At that time, he was assigned a 10 percent rating for the neuroma.  A 10 percent rating was also in effect for residuals of a fracture of the left femur.  Residuals of the spontaneous pneumothorax, surgical scars of the left tibia, and residuals of a fracture of the mandible were all rated as noncompensably disabling.  

The additional documentation of the presence of the Veteran's cancers came in January 2008 and the Veteran completed radiation therapy for squamous cell carcinoma in March 2008.  A claim for service connection for squamous cell carcinoma was received March 7, 2008, and that date became the effective date of the assignment of a 100 percent disability rating.  Since that time, the Veteran has developed other cancers and he has been in receipt of a 100 percent rating since that date.  Prior to that date, however, the record shows the Veteran did not have a single disability rated at 60 percent or a combined rating of at least 70 percent.  Accordingly, he did not meet the percent requirements, and therefore the criteria for a TDIU under 38 C.F.R. § 4.16 were not met prior to March 7, 2008.  

That notwithstanding, it is the policy of VA that all Veterans who are not able to secure and follow a substantial gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from a nonservice-connected condition and advancing age, that would justify a TDIU on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In an undated communication, the Veteran reported that he last worked in 1990.  At that time he was the manager of an automotive craft shop.  He reported that he left the job because of disability and he stated that he was in receipt of or expected to receive disability retirement benefits.  He added that he had not tried to obtain any employment since he became too disabled to work.  He reported having completed high school and having finished one year of college.  He also reported having had training pertaining to maintenance of an automobile craft shop.  

The Board remanded the case in pertinent part in June 2005 in order that the Veteran might be accorded an examination with an medical opinion as to whether his service-connected disabilities alone precluded all forms of substantially gainful employment.  

The pertinent evidence of record includes a report of a VA neurology outpatient visit in April 2005 at which time it was noted the Veteran had numbness and weakness of the extremities of at least 30 years' duration.  This had worsened and he had progressive atrophy of the hands and feet.  On current examination there was atrophy at all extremities.  The Veteran also had high arched feet.  There was sensory loss distally in all extremities.  It was quite severe in the lower extremities with inability to feel light touch over the foot at all.  He had bilateral foot drop as well as weakness and plantar flexion of both feet.  There was weakness distally in the hands.  The impression was demyelinating neuropathy, possibly Charcot-Marie-Tooth.  

VA accorded the Veteran a joints examination in March 2006.  The claims file was reviewed by the examiner in its entirety.  The examiner referred to pieces of evidence that included a note from a physician in February 1990 that the Veteran was 100 percent disabled from any type of employment.  The examiner commented the Veteran had a diagnosis of demyelinating polyneuropathy throughout his body and he stated this was "an overriding issue here."  Currently, the Veteran referred to constant mild 3 out of 10 pain with stiffness.  He denied swelling, heat, redness, instability, or locking of the left lower extremity.  He denied any aggravating factors, but he stated he had flareups every day.  This contributed to his inability to ambulate and to dress and perform activities of daily living such as showering and bathing and toileting without assistance.  Flexion of the left knee was free from 0 to 50 degrees.  With pain, it was 50 to 70 actively.  Passively, the total was to 110 degrees.  Extension was to 0 degrees.  As for the right ankle, the ankle lacked 20 degrees of dorsiflexion to midline and plantar flexion.  It was fixed to the 30 degrees of plantar flexion actively.  Passively, the total end point was 30 degrees' plantar flexion.  Passively with dorsiflexion, the Veteran lacked 10 degrees to midline.  Motion of left knee and right ankle were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner stated that X-ray studies of the left knee in June 2005 showed the presence of a rod in the femur.  The joint spaces were well maintained.  No effusions were seen.  The examiner gave diagnoses of:  Neuroma right ankle; and objective data does not support an orthopedic diagnosis for the right ankle.  

The examiner commented that "it is less likely than not that the service-connected disabilities of the right ankle neuroma and left femur fracture alone preclude all forms of substantial gainfully employment.  The rationale is that while the Veteran may have some pain and perhaps reduction in his range of motion due to his service-connected problems, they are not sufficient to preclude all forms of substantially gainful employment."  

Additional pertinent medical evidence includes the report of a neurological disorders examination accorded the Veteran by VA in May 2007.  The examiner referred to the service treatment records and post service medical evidence.  Following neurologic examination, the examiner gave a diagnosis of progressive motor sensory demyelinating neuropathy involving all four extremities.  The examiner stated "this likely represents Charcot-Marie-Tooth disease."  The examiner commented that it was "less likely than not" that the Veteran's Agent Orange exposure in service contributed to the development of Charcot-Marie-Tooth disease.  He referred to "extensive "literature research that had been performed over the years by the National Academy of Sciences.  He stated the literature "repeatedly found that there was some evidence to suggest neuropathy or acute or subacute onset maybe associated with herbicide exposure.  This would include acute and subacute transient peripheral neuropathy.  However, repeatedly they found inadequate or insufficient evidence to determine whether an association exists between chronic persistent peripheral neuropathy and Agent Orange exposure.  Particularly given the Veteran's delayed onset of progressive peripheral neuropathy some years after being in Vietnam, I have to conclude that it is less likely than not that Agent Orange played a role in his condition which is likely genetic."  

The Veteran has been diagnosed with and treated for various types of cancer since 2008 and service connection has been granted for those cancers, as reported above.  

Based on a longitudinal review of the evidence of record, the Board finds that it is not shown that the disabilities for which service connection was in effect prior to the documentation of cancer in March 2008 were so incapacitating as to render the Veteran unable to secure and follow all types of substantially gainful employment.  There is no question that the Veteran is unemployable at the present time and the Board notes that he has been granted special monthly compensation benefits in addition to a 100 percent combined rating for his various service connected disabilities since March 2008.  However, prior to that time, there is no indication that the disabilities for which service connection was in effect at that time, primarily disability involving the left lower extremity and disabilities of the right ankle, were so severe as would preclude one from obtaining or maintaining some form of gainful employment.  The Veteran has been diagnosed as having Charcot-Marie-Tooth disease and it was described in 2005 as worsening and impacting all extremities.  However, service connection is not in effect for that disease and it may not be considered in determining whether the Veteran is entitled to a TDIU.  The symptoms attributable to the service-connected left knee and right ankle prior to 2008 do not show such motion restriction or other functional impairment as would preclude one with the Veteran's education level from obtaining or maintaining some form of gainful employment.  This was essentially the opinion reached by a VA examiner in March 2006.  The individual had access to the entire claims file and opined that it was "less likely than not" that the service-connected right ankle and left femur fracture residuals alone precluded all forms of substantial gainful employment.  The Board does not disagree with the assertions by the Veteran and others that he has not been able to work for many years, but the pertinent law and regulations providing for a TDIU require that this benefit may only be granted for impairment attributable to service-connected disabilities alone.  As noted above, those service-connected disabilities prior to March 2008 do not show the Veteran to be so restricted that he could not function or participate in forms of gainful employment consistent with his education and previous occupational experience.  As noted at the time of the March 2006 examination, X-ray studies of the left knee show no effusion and showed well-maintained joint spaces.  Motion of the left knee and right ankle were not significantly restricted and the examiner did not find additional limitation in either the knee or the ankle by pain, fatigue, weakness, or lack of endurance following repetitive use.  Also, at the time of that examination, the knee was described as stable with no crepitus.  In view of the foregoing, the Board finds that the assignment of a TDIU prior to March 7, 2008, for the Veteran is not in order.  


ORDER

Entitlement to a TDIU prior to March 7, 2008, is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


